Citation Nr: 1029804	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  07-38 053A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a skin 
condition, to include atopic dermatitis and/or chloracne, and if 
so, whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for fungus of the 
back and buttocks, and if so, whether service connection is 
warranted. 

3.  Entitlement to service connection for herpes.

4.  Entitlement to service connection for a disability of the 
back. 

5.  Entitlement to service connection for a respiratory disorder. 

6.  Entitlement to service connection for a gastrointestinal 
disorder, to include Barrett's esophagus and/or gastroesophageal 
reflux disease (GERD).  

7.  Entitlement to service connection for diverticulosis. 

8.  Entitlement to service connection for Hodgkin's disease with 
sequelae of swelling lymph nodes, tumors, skin rash, loss of 
appetite, bone pain, and sinus bradycardia. 

9.  Entitlement to service connection for multiple myeloma with 
low hemoglobin, anemia, fatigue, and stiff joints. 

10.  Entitlement to service connection for porphyria cutanea 
tarda with sequelae of abnormal iron metabolism, crusts, scabs, 
scarring, fever, and headaches.  

11.  Entitlement to service connection for a traumatic brain 
injury (TBI).

12.  Entitlement to service connection for peripheral neuropathy 
of the left and right lower extremities. 

13.  Entitlement to service connection for peripheral neuropathy 
of the left and right upper extremities. 

14.  Entitlement to a compensable rating for a bilateral hearing 
loss disability. 

15.  Entitlement to a disability rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Daughter


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1970 
and from November 2001 to May 2002.  

These matters come before the Board of Veterans' Appeals (Board) 
on merged appeal from February 2007, March 2007, April 2008, and 
September 2009 rating decision of the RO in St. Petersburg, 
Florida, which, in pertinent part, denied the claims at issue.  
In the March 2007 rating decision, the RO reopened the Veteran's 
previously denied service connection claim for a skin condition 
of the back and buttocks, to include fungus.  Notwithstanding the 
decision of the RO to reopen a claim that has been previously 
adjudicated, the Board must determine independently whether new 
and material evidence has been presented to reopen the claim as a 
jurisdictional matter.  Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

The Veteran testified at an August 2007 hearing at the St. 
Petersburg RO before a Decision Review Officer (DRO), as well as 
at an October 2009 Board hearing at the RO before the 
undersigned.  Transcripts of both hearings have been associated 
with the file.

The Board notes that under 38 C.F.R. § 20.1304(c) (2009), any 
pertinent evidence received by the Board which has not been 
considered by the RO must be referred to the agency of original 
jurisdiction (AOJ) for initial review unless this procedural 
right is waived.  With respect to the Veteran's service 
connection claims for a skin condition to include atopic 
dermatitis and/or chloracne, a skin condition of the back and 
buttocks, to include fungus and/or herpes, a respiratory 
disorder, and a disability of the back, the Veteran submitted 
additional evidence after the November 2007 statement of the case 
(SOC) was issued addressing these claims.  

The Veteran submitted a waiver in October 2009 with respect to an 
undated statement by his mother, as well as an October 2009 
statement by a fellow service member who served with the Veteran 
in Vietnam.  Thus, this evidence need not be referred to the AOJ 
for initial review.  See id.  However, the Veteran did not submit 
a waiver of AOJ jurisdiction for other items of evidence, 
including a January 2009 letter from his private physician 
stating that the Veteran's exposure to herbicides such as Agent 
Orange while serving in Vietnam was the cause of his chloracne 
and respiratory problems.  Thus, as will be discussed in more 
detail below, the Veteran's claims for a skin condition, to 
include atopic dermatitis and/or chloracne, and a respiratory 
disorder must be remanded to the AOJ for initial consideration of 
this evidence.  See id.  

With respect to the Veteran's claim for a disability of the back, 
additional private treatment records submitted after the November 
2007 SOC show that the Veteran has continued to report back pain 
and has been diagnosed with scoliosis and a muscle spasm.  See, 
e.g., February 2008 Springs Family Medical Center treatment 
record.  This evidence is essentially duplicative of evidence 
already considered by the RO in the November 2007 statement of 
the case.  Thus, the Board finds that this evidence is not 
pertinent in that it does not shed any more light on whether the 
Veteran's back disability is related to service.  See id.  
However, because this claim must be remanded for other reasons, 
the AOJ will have an opportunity to consider this additional 
evidence when the claim is readjudicated.  

Other evidence submitted after the November 2007 SOC was issued 
consists of witness statements and treatment records addressing 
medical conditions and disabilities not at issue in the November 
2007 SOC.  Thus, this evidence is not pertinent to these claims 
and need not be referred to the AOJ for initial consideration.  
See 38 C.F.R. § 20.1304(c).

Additional evidence was also submitted after the November 2008 
SOC was issued, which addressed the Veteran's service connection 
claims for Barrett's esophagus and GERD, diverticulosis, 
Hodgkin's disease, myeloma, porphyria cutanea tarda, and 
traumatic brain injury, as well as his claims for an increased 
rating for his PTSD and bilateral hearing loss disability.  With 
respect to the Veteran's claim for an increased rating for PTSD, 
private treatment records submitted after the November 2008 SOC 
show treatment for the Veteran's psychiatric disorders, including 
PTSD.  Thus, for this and other reasons discussed below, the 
Veteran's claim for an increased rating for PTSD must be remanded 
to the AOJ for consideration of this additional evidence.  See 
id.  

With respect to the Veteran's claim for a traumatic brain injury, 
a January 2009 private treatment record reflects a diagnosis of 
post-concussion syndrome related to an injury in Vietnam.  This 
record was not of evidence at the time the November 2008 SOC was 
issued.  Thus, the Veteran's claim for a traumatic brain injury 
must be remanded so that the AOJ may consider this evidence in 
the first instance.  See id.  

With respect to the Veteran's claim for a gastrointestinal 
disorder, an October 2009 statement from a fellow service member 
with the initials N.A. reflects that the Veteran complained of 
stomach acid and reflux while in Vietnam.  This statement is 
almost identical to another October 2009 statement by a fellow 
service member for which the Veteran did waive jurisdiction of 
the AOJ, as discussed above.  Thus, the Board will not remand 
this claim for AOJ consideration of this additional evidence.  

Additional private and VA treatment records reflect that the 
Veteran has anemia and fatigue, Barrett's Esophagus, heartburn, 
and hearing loss.  See, e.g. January 2009 VA treatment record.  
However, these diagnoses were already of record at the time of 
the November 2008 SOC.  Thus, this evidence is duplicative of 
evidence already considered by the RO and need not be considered 
by the AOJ.  

The additional treatment records do not reflect treatment for or 
diagnoses of diverticulosis, Hodgkin's disease, myeloma, 
porphyria cutanea tarda, or hearing loss.  Thus, this evidence is 
not pertinent to these claims and they need not be remanded.  See 
38 C.F.R. § 20.1304(c). 

The Board finds that additional claims have potentially been 
raised by the record which must be referred to the RO for 
appropriate action.  In a July 2005 statement, the Veteran 
claimed service connection for a sleeping disorder.  The issue of 
service connection for residuals of a wound in the right leg from 
a mine explosion was raised at the October 2009 Board hearing, as 
well as in October 2009 statements submitted by fellow service 
members.  

Thus, the issues of service connection for a sleeping 
disorder and a scar on the right leg from a mine explosion 
have been raised by the record but have not been 
adjudicated by the AOJ.   Therefore, the Board does not 
have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The claims of service connection for a skin condition of the arms 
and face, to include atopic dermatitis and/or chloracne, fungus 
of the back and buttocks, herpes, a disability of the back, a 
respiratory disorder, a traumatic brain injury, peripheral 
neuropathy of the bilateral lower extremities, peripheral 
neuropathy of the bilateral upper extremities, and the claim for 
an increased rating for PTSD are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The November 1996 rating decision denied the claim of 
entitlement to service connection for atopic dermatitis; the 
Veteran was properly notified of the adverse outcome and his 
appellate rights in a November 1996 letter; he did not file a 
substantive appeal.

2.  Additional evidence received since the November 1996 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claim for 
service connection for atopic dermatitis and/or chloracne. 

3.  The August 1997 rating decision denied the claim of 
entitlement to service connection for fungus of the back; the 
Veteran was properly notified of the adverse outcome and his 
appellate rights in an August 1997 letter; he did not file a 
notice of disagreement. 

4.  Additional evidence received since the August 1997 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claim of 
service connection for fungus of the back and buttocks.

5.  A gastrointestinal disorder, to include Barrett's esophagus 
and/or GERD, did not have its onset in active service and is not 
otherwise related to service.

6.  Diverticulosis did not have its onset in active service and 
is not otherwise related to service.

7.  The competent evidence does not show that the Veteran has 
been diagnosed with Hodgkin's disease. 

8.  The competent evidence does not show that the Veteran has 
been diagnosed with multiple myeloma.

9.  The competent evidence does not show that the Veteran has 
been diagnosed with porphyria cutanea tarda.

10.  The Veteran's bilateral hearing loss disability is 
manifested by hearing impairment corresponding to auditory acuity 
level II in the right ear and level IV in the left ear.  


CONCLUSIONS OF LAW

1.  The November 1996 rating decision, denying service connection 
for atopic dermatitis, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been submitted for the claim of 
entitlement to service connection for atopic dermatitis and/or 
chloracne; the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  The August 1997 rating decision, denying service connection 
for fungus of the back, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

4.  New and material evidence has been submitted for the claim of 
entitlement to service connection for fungus of the back and 
buttocks; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

5.  A gastrointestinal disorder, to include Barrett's esophagus 
and/or GERD, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).

6.  Diverticulosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).

7.  Hodgkin's disease was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

8.  Multiple myeloma, with low hemoglobin, anemia, fatigue, and 
stiff joints was not incurred in or aggravated by active service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

9.  Porphyria cutanea tarda with sequelae of abnormal iron 
metabolism, crusts, scabs, scarring, fever, and headaches was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2009).

10.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

At the outset, the Board notes that the Veteran's petitions to 
reopen the claims for service connection for a skin condition to 
include atopic dermatitis and/or chloracne, and fungus of the 
back and buttocks have been granted, as discussed below.  
Accordingly, the Board finds that any error related to the VCAA 
on these claims is moot.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 122 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  See 38 U.S.C. § 5103(a).  Compliance with the 
first Quartuccio element requires notice of these five elements.  
See id.  

With respect to the Veteran's service connection claims for 
Barrett's esophagus and/or GERD, diverticulosis, Hodgkin's 
disease, multiple myeloma, and porphyria cutanea tarda, a letter 
sent to the Veteran in November 2007 fully addressed all 
necessary notice elements under the VCAA and was sent prior to 
the initial rating decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate these 
claims, and of the Veteran's and VA's respective responsibilities 
for obtaining different types of evidence.  The Board concludes 
that the duty to notify has been satisfied with respect to this 
claim.

With respect to the Veteran's claim for a compensable rating for 
his bilateral hearing loss disability, the November 2007 letter 
notified the Veteran that in order to support his claim, the 
evidence must show that his disability had gotten worse.  It also 
informed the Veteran that a disability rating from 0 to as much 
as 100 percent is assigned by using a schedule for evaluating 
disabilities, and that VA considers the nature and symptoms of 
the condition, the severity and duration of the symptoms, and 
their impact upon employment.  Further, the letter provided 
examples of the types of evidence the Veteran could submit in 
support of his claim and notified the Veteran of his and VA's 
respective responsibilities for obtaining such evidence.  The 
Board concludes that the duty to notify has been satisfied with 
respect to this claim. 

The Board notes that with regard to the VCAA notice requirements 
pertaining to increased rating claims, the case of Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008) was recently overruled 
insofar as it requires notice regarding the impact of the 
Veteran's disability on daily life and the rating criteria 
specific to the Veteran's claim.  Vazquez-Flores v. Shinseki, 
2009 WL 2835434 (Fed. Cir.).  Any error related to these elements 
is harmless.  

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  See 
73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element is 
harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file, as well as his Social Security Administration 
(SSA) records.  The Veteran's private medical records have also 
been obtained, to the extent possible.  The Veteran has not 
identified any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the present claims.  The 
Board concludes that the duty to assist has been satisfied with 
respect to obtaining relevant evidence on the Veteran's behalf. 

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); Green v. Derwinski, 
1 Vet. App. 121 (1991).   In claims for an increased rating, 
where the evidence of record does not reflect the current state 
of the veteran's disability, a new VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2009).

In the context of service connection claims, the Court held in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) that an examination 
is required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  

Here, there is no competent or credible evidence showing that 
Barrett's disease, GERD, or diverticulosis manifested in service 
or for many years thereafter.  There is also no competent or 
credible evidence showing that the Veteran has been diagnosed 
with Hodgkin's disease, multiple myeloma, or porphyria cutanea 
tarda.  Thus, a VA examination is not warranted with respect to 
these claims.

With respect to the Veteran's claim for a compensable rating for 
a bilateral hearing loss disability, VA examinations were 
performed in January 2007 and March 2008.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board 
finds that the VA examinations obtained in this case are 
adequate for rating purposes, as the examiner thoroughly 
examined the Veteran, to include conducting puretone audiometry 
and speech discrimination tests in accordance with 38 C.F.R. 
§ 4.85(a) (2009).  Thus, the examinations provide enough 
information for the Board to evaluate the Veteran's bilateral 
hearing loss disability in terms of the rating criteria. 

The Board notes that neither examination included a review of the 
Veteran's claims file.  However, when an increased rating is at 
issue, it is the prevent level of the Veteran's disability that 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Thus, the examiners' task was to evaluate the 
Veteran's hearing loss as it manifested during the time of the 
examination.  Accordingly, the Board finds that the Veteran has 
not been prejudiced by the fact that the VA examiners did not 
review the claims file.  See Shinseki v. Sanders, 129T S. Ct. 
1696, 1704-05 (2009); Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

The Board also notes that the January 2007 and March 2008 VA 
examinations did not address the functional effects of the 
Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 
447, 454 (2007).  However, even if an audiologist's description 
of the functional effects of a hearing disability is defective, 
the Veteran bears the burden of demonstrating any prejudice 
caused by such a deficiency in the examination.  See id.  Here, 
the Veteran has not demonstrated any prejudice caused by the VA 
examinations.  Moreover, he had an opportunity to describe the 
functional effects of his hearing loss at the October 2009 Board 
hearing.  The Veteran also described the functional effects of 
his hearing loss in his October 2005 application for Social 
Security disability benefits.  Thus, the Board finds that 
although the functional effects of the Veteran's hearing loss 
were not described in the VA examination reports, this deficiency 
was harmless error and no prejudice exists.  See id; see also 
Dunlap, 21 Vet. App. at 118. 

There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's bilateral 
hearing loss disability since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95 
(April 7, 1995).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion has 
been met.  38 C.F.R. § 3.159(c) (4).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, 19 Vet. App. at 122.

II. New and Material Evidence

The Veteran petitions to reopen his claims for a skin condition, 
to include atopic dermatitis and/or chloracne, and fungus of the 
back and buttocks.  For the following reasons, the Board finds 
that new and material evidence has been submitted to reopen these 
claims. 

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a previously 
and finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  "New 
evidence" means evidence not previously submitted to agency 
decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2009).  The new 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed, unless it is inherently false or untrue or, if it is in 
the nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  A claimant's assertions of medical causation or 
diagnosis often do not constitute competent evidence, as lay 
persons without the appropriate medical expertise are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent evidence of a current 
disability; (2) competent evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent evidence of 
a nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A.  Skin Condition, to Include Atopic Dermatitis and/or Chloracne 

Preliminarily, the Board notes that there is a question as to 
whether the Veteran's claim for a skin condition, to include 
atopic dermatitis and/or chloracne, has been previously 
adjudicated.  The Court has held that claims based on separate 
and distinctly diagnosed conditions must be considered separate 
and distinct claims, and that the factual basis of a claim for 
the purpose of determining whether it was adjudicated in a final 
decision is the veteran's disease or injury rather than the 
symptoms of the veteran's disease or injury.  See Ephraim v. 
Brown, 82 F.3d 399 (1996); Boggs v. Peake, 520 F.3d 1330 (2008).  
At the same time, the Court recently held that in determining 
whether new and material evidence is required, the focus of the 
Board's analysis must be on whether the evidence presented truly 
amounts to a new claim "based upon distinctly diagnosed diseases 
or injuries" or whether it is evidence tending to substantiate 
an element of a previously adjudicated matter.  Velez v. 
Shinseki, 23 Vet. App. 199 (2009).  

Here, the Veteran initially filed for service connection for a 
skin condition in March 1996.  The RO denied the claim for atopic 
dermatitis in a November 1996 rating decision.  The Veteran was 
notified of this decision in a November 1996 letter and informed 
of his appellate rights.  The Veteran filed a timely notice of 
disagreement (NOD) but did not file a substantive appeal after an 
August 1997 statement of the case (SOC) was issued.  
Consequently, the decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009). 

The Veteran now claims service connection for a skin condition to 
include chloracne.  However, while chloracne is a distinct 
disability from atopic dermatitis, there is no competent evidence 
in the claims file that the Veteran has been diagnosed with this 
disease apart from a January 2009 letter from the Veteran's 
private physician.  This letter is not itself a treatment record 
and does not necessarily establish that the Veteran has been 
diagnosed with chloracne.  The Board finds that the Veteran's 
current claim for a skin condition, which the Veteran now argues 
is chloracne, is in essence the same claim for a skin condition 
that was previously adjudicated.  Indeed, the March 1996 claim 
for a "skin condition" was broad enough to encompass any skin 
condition.  See Velez, supra.  Thus, the Board finds that the 
Veteran's current claim for a skin condition, to include atopic 
dermatitis and/or chloracne, is the same claim for a skin 
condition that was previously adjudicated in the November 1996 
rating decision.  Thus, it can only be reopened with the 
submission of new and material evidence.

The Veteran's claim for service connection for a skin condition 
was denied in the November 1996 rating decision because the RO 
found that the Veteran's atopic dermatitis, as it was diagnosed 
at the time, did not manifest in service and was not entitled to 
a presumption of service connection for diseases associated with 
exposure to herbicides under 38 C.F.R. § 3.309(e).  Thus, in 
order to reopen his claim, the Veteran needs to submit new 
evidence suggesting that his skin condition manifested in or is 
otherwise related to active service. 

The relevant evidence submitted since the November 1996 rating 
decision includes private treatment records dated in the early 
1970's reflecting that the Veteran had a rash similar to acne on 
his face, back, and buttocks.  Moreover, a January 2009 letter 
from the Veteran's private physician, Dr. F.S.O, states that the 
Veteran's chloracne was caused by inservice exposure to 
herbicides such as Agent Orange. This evidence was not submitted 
at the time of the prior final denial of his claim, and is new to 
the file.  Moreover, it relates to an unestablished fact 
necessary to substantiate the claim.  In this regard, the private 
treatment records from the early 1970's indicate that the Veteran 
was treated for a skin condition shortly after separation, which 
suggests a possible link between the Veteran's current skin 
condition and his period of service.  The January 2009 letter 
suggests that the Veteran may have chloracne, which would be 
entitled to service connection on a presumptive basis under 
38 C.F.R. § 3.309(e).  Thus, the Board finds that the private 
treatment records from the early 1970's and the January 2009 
letter from Dr. F.S.O. constitute new and material evidence. 

Accordingly, the Board finds that new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for a skin condition, to include dermatitis and/or 
chloracne.  The petition to reopen is granted.  See 38 C.F.R. § 
3.156(a).

B.  Fungus of the Back and Buttocks

The Veteran initially filed for service connection for fungus of 
the back in June 1997.  The RO denied the claim in an August 1997 
rating decision.  The Veteran was notified of this decision in an 
August 1997 letter and informed of his appellate rights.  The 
Veteran did not file a NOD.  Consequently, the decision became 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran's claim for fungus of the back was denied in the 
August 1997 rating decision because the service treatment records 
were negative for fungus of the back and there was no post-
service treatment for back fungus.  

Since the August 1997 rating decision was issued, the Veteran 
submitted private treatment records dated in the early 1970's 
showing treatment for a rash similar to acne on his back and 
buttocks.  VA treatment records dated in July 2005 also show that 
the Veteran reported a rash on his buttocks and shingles on his 
back.  This evidence is new to the claims file and relates to 
whether the Veteran currently has a skin condition of the back 
and buttocks, to include fungus, and whether it was incurred in 
service, as the private treatment records indicate that the 
Veteran was being treated for a rash on his back and buttocks 
shortly thereafter.  Thus, the private treatment records dated in 
the early 1970's and the July 2005 VA treatment records 
constitute new and material evidence sufficient to reopen this 
claim.

Accordingly, the Board finds that new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for fungus of the back and buttock.  The petition to 
reopen is granted.  See 38 C.F.R. § 3.156(a).

III. Service Connection

The Veteran contends that he is entitled to service connection 
for a gastrointestinal disorder, to include Barrett's disease 
and/or GERD, diverticulosis, Hodgkin's disease, multiple myeloma, 
and porphyria cutanea tarda.  For the reasons that follow, the 
Board concludes that service connection is not warranted.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorders on a direct basis, there must be competent and credible 
evidence of (1) a current disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these elements are met is based on an 
analysis of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999). 

The Board will now address each of the Veteran's claims in turn. 

A.  Barrett's Disease and/or GERD

The Veteran's service treatment records are negative for 
diagnoses, treatment, or complaints of Barrett's disease, GERD, 
or any other gastrointestinal disorder.  Moreover, the Veteran's 
June 1970 separation examination is negative for any 
gastrointestinal abnormalities.  In the Report of Medical 
History, the Veteran denied any history of frequent indigestion 
or stomach trouble.  

In an August 1970 private examination report, the Veteran denied 
suffering from indigestion. 

A July 1972 private examination report reflects that the Veteran 
was hospitalized for acute gastroenteritis in June 1971.  The 
Veteran denied that he had indigestion at the time of the 
examination. 

A June 1973 National Guard examination is negative for any 
gastrointestinal conditions.  In the June 1973 Report of Medical 
History, the Veteran denied a history of any gastrointestinal 
problems. 

Periodic National Guard examinations dated in May 1994, March 
1996, November 1996, and October 2001 are also negative for any 
gastrointestinal conditions.  

Private treatment records dated in July 1999 reflect that the 
Veteran reported a two-day history of stomach acid and stomach 
pain.  He also had diarrhea.  The Veteran was diagnosed with 
epigastric pain secondary to gastritis.  

A February 2000 private treatment record reflects that the 
Veteran had developed a stomach ache after eating breakfast.  The 
Veteran denied heartburn at the time.  

A March 2000 private treatment record reflects that the Veteran 
reported a one-week history of abdominal pain.  A computed 
tomography (CT) scan of the Veteran's abdomen revealed a low 
density lesion on the Veteran's liver as well as a likely cyst on 
the Veteran's left kidney.  

An April 2004 VA treatment record reflects that the Veteran was 
treated for diarrhea which had lasted for four days. 

An August 2006 VA treatment record shows a diagnosis of 
heartburn.

Private treatment records dated in May 2007 and July 2007 reflect 
that the Veteran was diagnosed with Barrett's esophagus.  

A February 2008 VA treatment record reflects a diagnosis of 
Barrett's esophagus and chronic GERD with pyrosis. 

October 2007 statements by fellow service members reflect that 
while serving together in Vietnam the Veteran related that he was 
having a lot of trouble eating the food served there, known as 
"C rations," which was causing him to suffer stomach acid and 
reflux.  As a result, the Veteran was taking antacid tablets such 
as Rolaids.   

An undated statement by the Veteran's mother reflects that the 
Veteran did not have any gastrointestinal problems before 
entering service.  She stated that when he came back from Vietnam 
he was very skinny and related that he was hungry most of the 
time in Vietnam because he could not eat the food there.  She 
further stated that the Veteran burped and had a lot of gas, and 
that one of the first things he did when he returned home from 
Vietnam was to buy some antacid tablets. 

At the October 2009 Board hearing, the Veteran stated that he had 
trouble eating the food in Vietnam and was treated with Rolaids 
during his tour of duty there.  The Veteran stated that he has 
continued to have problems with his stomach to the present time.  
He also stated that his private doctor had told him that his 
current gastrointestinal problems were related to the food he ate 
in Vietnam.  The Board notes that there is no documentary 
evidence of this opinion. 

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence is against a relationship between 
the Veteran's Barrett's esophagus and GERD and his period of 
active service.  While the Veteran and two witnesses who served 
with the Veteran state that he had stomach trouble in Vietnam, 
the service treatment records are negative for any indication of 
gastrointestinal problems.  Indeed, the Veteran denied having 
stomach problems or indigestion in the June 1970 separation 
examination.  

The Veteran's post-service medical records also do not reflect 
that his gastrointestinal problems began in service or were 
otherwise related to service.  The Board finds that this evidence 
outweighs and is inconsistent with the statements made by the 
Veteran and the witnesses on his behalf regarding his stomach 
problems in service.  Even if the Veteran did have some stomach 
trouble in service and shortly thereafter, there is no indication 
that such trouble is related to the Veteran's current 
gastrointestinal disorders.  Apart from the Veteran's June 1971 
hospitalization for acute gastroenteritis, the earliest post-
service evidence of the Veteran's gastrointestinal problems is 
the July 1999 private treatment record reflecting a two-day 
history of stomach pain and stomach acid secondary to gastritis.  
This record is dated almost 30 years after the Veteran's June 
1970 separation from service and June 1971 hospitalization for 
acute gastroenteritis.  Such a long period of time without any 
evidence that the Veteran sought medical treatment for this 
condition, in conjunction with the fact that the Veteran's 
service treatment records are negative for gastrointestinal 
problems, weighs against a finding that the Veteran's Barrett's 
disease or GERD manifested in service or for many years 
thereafter.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding that evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the Veteran's health and medical treatment during and 
after military service, as evidence of whether a condition was 
incurred in service; see also Nieves-Rodriguez, 22 Vet. App. 295, 
305 (2008).  In sum, there is no competent or credible evidence 
of a continuity of symptomatology from the Veteran's period of 
service to the date of the Veteran's claim to relate the 
Veteran's current gastrointestinal problems to his period of 
service.   See 38 C.F.R. § 3.303(b)(d).  

The Board has considered the fact that the Veteran was 
hospitalized for acute gastroenteritis in June 1971.  However, 
this occurred a year after the Veteran's June 1970 separation 
from service and almost thirty years before the Veteran was 
treated for stomach acid in July 1999.  Thus, there is no 
indication that the Veteran's acute gastroenteritis was related 
to service or to the Veteran's present gastrointestinal problems. 

The Board has also considered the Veteran's statement at the 
October 2009 Board hearing that he was told by his private doctor 
that his Barrett's disease or GERD was related to his period of 
service in Vietnam.  However, the Veteran did not provide 
documentation of this opinion.  Moreover, the Veteran did not 
explain what the doctor's rationale was for finding such a 
relationship, given the amount of time that had elapsed between 
the Veteran's period of service and the Veteran's current 
gastrointestinal problems, as discussed above.  Such an opinion 
does not have any probative value absent an adequate rationale.  
See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008) (holding that 
the probative value of a medical opinion comes from its 
reasoning, and therefore is not entitled to any weight if it 
contains only data and conclusions).  

The Board acknowledges the Veteran's contentions that his 
Barrett's disease or GERD was caused by his trouble eating in 
Vietnam.  The Veteran can attest to factual matters of which he 
has first-hand knowledge, such as his symptoms and other 
experiences.  See, e.g., Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 470 
(1994).  For example, the Veteran is competent to describe the 
history of his symptoms and experiences relating to his 
gastrointestinal problems, among other things.  It is then for 
the Board to determine the credibility and weight of the 
Veteran's statements in light of all the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  However, the Veteran, as a 
lay person, has not been shown to have the requisite medical 
knowledge or training to be capable of diagnosing most medical 
disorders or rendering an opinion as to the cause or etiology of 
any current disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Washington, Layno, both supra.  Thus, the Board 
cannot consider as competent evidence the Veteran's opinion that 
his current gastrointestinal problems are related to his period 
of service in Vietnam as this is a determination that is medical 
in nature and therefore requires medical expertise.  See id.; 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for a gastrointestinal disorder, to include Barrett's esophagus 
and/or GERD, must be denied.  See Hickson, supra; 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
 
B.  Diverticulosis

The Veteran's service treatment records are negative for 
diagnoses, treatment, or complaints of diverticulosis.  Moreover, 
the Veteran's June 1970 separation examination, including the 
Veteran's own report of medical history, is negative for 
diverticulosis or possible symptoms thereof. 

A June 1973 National Guard examination is negative for 
diverticulosis.  In the June 1973 Report of Medical History, the 
Veteran denied a history of diverticulosis or possible symptoms 
thereof.

Periodic National Guard examinations dated in May 1994, March 
1996, November 1996, and October 2001 are also negative for 
diverticulosis.

The earliest evidence of the Veteran's diverticulosis is a 
February 2000 private treatment record reflecting that the 
Veteran was diagnosed with this disability and that a CT scan had 
been recommended. 

A May 2007 VA treatment record also reflects a diagnosis of 
diverticulosis.   

At the October 2009 Board hearing, the Veteran stated that he 
experienced stomach pain in Vietnam which had continued to the 
present.  He stated that he had not been diagnosed with 
diverticulosis until three or four years before the hearing was 
held.  The Veteran also testified that he had been told it was 
related to his GERD or Barrett's esophagus.  

The Board finds that the preponderance of the evidence is against 
a relationship between the Veteran's diverticulosis and his 
period of service.  There is no competent or credible evidence 
showing that the Veteran's diverticulosis manifested in service.  
While the Veteran stated that he experienced stomach pain in 
service which has continued to the date of this claim, the 
Veteran does not have the medical training or expertise to 
determine that his stomach pain was a symptom of diverticulosis.  
See Espiritu, 2 Vet. App. at 495.  Thus, there is no competent or 
credible evidence that the Veteran's diverticulosis manifested 
until June 1970, which is about 30 years after his separation 
from service in June 1970.  The Veteran does not contend that he 
was diagnosed with diverticulosis before this time.  A period of 
almost thirty years since separation without competent medical 
evidence that the Veteran had diverticulosis during this time 
further weighs against a nexus between the Veteran's 
diverticulosis and his period of service.  See Maxson, 230 F.3d 
at 1333.  

The Board has also considered the Veteran's statement at the 
October 2009 hearing that his diverticulosis may be related to 
his Barrett's disease or GERD.  Service connection may be 
established on a secondary basis for a disability which is 
proximately due to, or the result of, a service connected disease 
or injury.  38 C.F.R. § 3.310(a) (2009).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  Id.  Here, as 
discussed above, the Board finds that the Veteran's Barrett's 
disease and GERD are not related to service.  Thus, even assuming 
the Veteran's diverticulosis is related to these conditions, 
service connection on a secondary basis is not warranted.  See 
id.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for diverticulosis must be denied.  See Hickson, supra; 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
C.  Hodgkin's Disease, Multiple Myeloma, and Porphyria Cutanea 
Tarda

The Board will discuss the Veteran's claims for Hodgkin's 
disease, multiple myeloma, and porphyria cutanea tarda together, 
as these disabilities are all entitled to the presumption of 
service connection for diseases associated with inservice 
exposure to herbicides such as Agent Orange, as discussed below. 

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the disease 
in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" 
means a chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations in 
the Republic of Vietnam during the Vietnam era.  

A veteran who during active military, naval, or air service 
served in the Republic of Vietnam during the period beginning 
January 9, 1962 and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence establishing that the 
veteran was not exposed to any such agent.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307.  

Here, the Veteran's DD 214 shows that he had service in Vietnam 
during the applicable time period.  As there is no evidence to 
the contrary, he may be presumed to have been exposed to an 
herbicide agent such as Agent Orange.  

In order to benefit from the presumption of service connection 
for diseases associated with herbicide exposure, the Veteran must 
have one of the diseases enumerated in section 3.309(e).  The 
diseases presumed to be caused by herbicide exposure include AL 
amyloidosis, chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult- onset diabetes), Hodgkin's disease, multiple 
myeloma, non- Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), and 
soft- tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

Under the authority granted by Congress in the Agent Orange Act 
of 1991 and the Veterans Education and Benefits Expansion Act of 
2001, the Secretary of Veterans Affairs (Secretary) has 
determined that a presumption of service connection is not 
warranted for and any other condition for which the Secretary has 
not specifically determined a presumption of service connection 
is warranted.  See Fed. Reg., 72 FR 32395, 32397-32398 (June 12, 
2007).

The Veteran's service treatment records and post-service 
treatment records are negative for diagnoses of Hodgkin's 
disease, multiple myeloma, or porphyria cutanea tarda.  At the 
October 2009 Board hearing, the Veteran denied being diagnosed 
with multiple myeloma or porphyria cutanea tarda.  While May 2007 
and February 2008 VA treatment records show that the Veteran has 
been diagnosed with anemia, there is no competent medical 
evidence showing that the Veteran's anemia is a symptom of 
multiple myeloma.  The Veteran himself, as a layperson, does not 
have the medical expertise or training to diagnose these 
diseases.  See Espiritu, 2 Vet. App. at 495.  Because the Veteran 
has not been diagnosed with Hodgkin's disease, multiple myeloma, 
or porphyria cutanea tarda, service connection on a direct or 
presumptive basis is not warranted.  Indeed, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich 
v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  In the 
absence of a diagnosed condition, the Veteran may not be granted 
service connection for these disabilities. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for Hodgkin's disease, multiple myeloma, and porphyria cutanea 
tarda must be denied.  See Hickson, supra; 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102, 3.107, 3.109 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
 
IV. Increased Rating

The Veteran contends that he is entitled to a compensable rating 
for his bilateral hearing loss disability.  For the reasons that 
follow, the Board concludes that a compensable rating is not 
warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  However, the evaluation of the same disability under 
various diagnoses, known as pyramiding, is to be avoided.  38 
C.F.R. § 4.14 (2009).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In evaluating service-connected hearing loss, disability ratings 
are derived from a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are performed.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Hearing loss disability evaluations range 
from noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, measured 
by puretone audiometric tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from Level 
I, for essentially normal hearing acuity, through Level XI for 
profound deafness.  VA audiometric examinations are generally 
conducted using a controlled speech discrimination test together 
with the results of a puretone audiometry test.  Table VI (in 38 
C.F.R. § 4.85) is then used to determine the numeric designation 
of hearing impairment based on the puretone threshold average 
from the speech audiometry test and the results of the speech 
discrimination test.  The vertical lines in Table VI represent 
nine categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal columns in 
Table VI represent nine categories of decibel loss based on the 
puretone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row corresponding to the percentage of 
discrimination and the horizontal column corresponding to the 
puretone decibel loss.

The percentage evaluation is derived from Table VII (in 38 C.F.R. 
§ 4.85) by intersecting the vertical column corresponding to the 
numeric designation for the ear having the better hearing acuity 
(as determined by Table VI) and the horizontal row corresponding 
to the numeric designation level for the ear having the poorer 
hearing acuity (as determined by Table VI).  For example, if the 
better ear has a numeric designation Level of "V" and the poorer 
ear has a numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.

In the January 2007 VA audiological examination report, puretone 
thresholds, in decibels (dB), were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
50
60
LEFT
45
45
55
85
 
The right ear had a puretone average of 45 dB.  The left ear had 
a puretone average of 57.5 dB.  A speech discrimination test, 
using the Maryland CNC Word List, revealed speech recognition 
ability of 88 percent in the right ear and of 80 percent in the 
left ear.  Using Table VI in 38 C.F.R. § 4.85, the puretone 
average and speech recognition score are combined to give each 
ear a numeric designation for use on Table VII to determine the 
correct disability level.  The right ear had a puretone average 
of 45 dB and a speech recognition score of 88 percent; therefore, 
the right ear received a designation of II.  The left ear had a 
puretone average of 57.5 dB and a speech recognition score of 80 
percent; therefore, the left ear received a designation of IV.  
The point where II and IV intersect on Table VII then reveals the 
disability level for the Veteran's hearing loss, which yields a 
percentage evaluation of zero, and thus results in a 
noncompensable rating.

An April 2007 private audiological examination report reflects an 
audiogram in graphical form, which cannot be interpreted by the 
Board.  See Kelley v. Brown, 7 Vet App. 471, 474 (1995).  The 
examination report shows that the Veteran had a puretone average 
of 56 decibels in the right ear and 60 decibels in the left ear.  
A speech discrimination test revealed speech recognition ability 
of 84 percent in the right ear and 88 percent in the left ear.  
Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a numeric 
designation for use on Table VII to determine the correct 
disability level.  The right ear had a puretone average of 56 dB 
and a speech recognition score of 84 percent; therefore, the 
right ear received a designation of II.  The left ear had a 
puretone average of 60 dB and a speech recognition score of 88 
percent; therefore, the left ear received a designation of III.  
The point where II and III intersect on Table VII then reveals 
the disability level for the Veteran's hearing loss, which yields 
a percentage evaluation of zero, and thus results in a 
noncompensable rating.
 
In the March 2008 VA audiological examination report, puretone 
thresholds, in decibels (dB), were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
35
45
50
LEFT
35
40
45
70
 
The right ear had a puretone average of 41.25 dB.  The left ear 
had a puretone average of 47.5 dB.  A speech discrimination test, 
using the Maryland CNC Word List, revealed speech recognition 
ability of 94 percent in the right ear and of 96 percent in the 
left ear.  Using Table VI in 38 C.F.R. § 4.85, the puretone 
average and speech recognition score are combined to give each 
ear a numeric designation for use on Table VII to determine the 
correct disability level.  The right ear had a puretone average 
of 41.25 dB and a speech recognition score of 94 percent; 
therefore, the right ear received a designation of I.  The left 
ear had a puretone average of 47.5 dB and a speech recognition 
score of 96 percent; therefore, the left ear received a 
designation of I.  The point where I and I intersect on Table VII 
then reveals the disability level for the Veteran's hearing loss, 
which yields a percentage evaluation of zero, and thus results in 
a noncompensable rating.

The regulations also have two provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot always be 
accurately assessed under 38 C.F.R. § 4.85 because the speech 
discrimination test may not reflect the severity of communicative 
functioning that these veterans experience.  See 64 Fed. Reg. 
25203 (May 11, 1999).  38 C.F.R. § 4.86(a) indicates that if 
puretone thresholds in each of the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation 
will be based either on Table VI or Table VIa, whichever results 
in a higher evaluation.  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of amplification 
needed to attempt to conduct a speech discrimination test would 
be painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  See 64 Fed. Reg. 25209 
(May 11, 1999).  38 C.F.R. § 4.86(b) indicates that when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the Roman numeral designation for 
hearing impairment will be chosen from either Table VI or Table 
VIa, whichever results in the higher numeral, and that numeral 
will then be elevated to the next higher Roman numeral.  This 
provision accounts for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, as a 
speech discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  See id.  In 
the instant case, neither of the two above-mentioned provisions 
is satisfied by the audiometric results from the VA and private 
examinations.

The record contains no evidence demonstrating the Veteran is 
entitled to a compensable rating at any point since his claim for 
an increase.  Therefore, no staged ratings are appropriate.  See 
Hart, supra.  

The Board has considered whether the Veteran's claim should be 
referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) 
(2009); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Generally, 
the degrees of disability specified in the VA Schedule for Rating 
Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  However, in exceptional cases, extraschedular 
ratings may be assigned where the schedular evaluations are found 
to be inadequate.  See 38 C.F.R. § 3.321(b).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the veteran's service-connected disability with 
the established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

In determining whether to refer the case for an extraschedular 
rating, VA considers such factors as whether the disability at 
issue causes marked interference with employment, or has in the 
past or continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

Here, in the Veteran's October 2005 application for SSA 
disability benefits, the Veteran stated that he has trouble 
hearing the television and has to ask others to tell him what is 
being said.  At the October 2009 Board hearing, the Veteran also 
discussed his difficulties hearing the television, and stated 
that he wears hearing aids.  The Veteran's medical records also 
show that he wears hearing aids.  See, e.g., February 2005 VA 
treatment record.  

The Board finds that referral for extraschedular consideration is 
not warranted.  His reported symptoms are those contemplated by 
the rating criteria.  There are no symptoms left uncompensated or 
unaccounted for by the assignment of a schedular rating.  The 
Veteran has not submitted evidence indicating that his bilateral 
hearing loss difficulty and the difficulties flowing from it 
constitute "such an exceptional or unusual disability picture . 
. . as to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b).  The fact that 
circumstances specific to a particular veteran may cause the 
effects of a service-connected disability to be more profound in 
that veteran's case does not ordinarily provide a basis for 
extraschedular consideration.  See VAOPGCPREC 6-96.  Rather, the 
impairment must be one that is so unusual as to be unanticipated 
by the rating criteria.  See id.  In short, the evidence does not 
show marked interference with employment as defined for the 
purpose of extraschedular consideration, and does not show 
frequent periods of hospitalization or other unusual 
circumstances sufficient to warrant extraschedular consideration.  
Consequently, the Board finds that the available schedular 
evaluations are adequate to rate this disability, and therefore 
referral for extraschedular consideration is not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and entitlement to a 
compensable rating for a bilateral hearing loss disability must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence has been received to reopen the claim 
of service connection for a skin condition, to include atopic 
dermatitis and/or chloracne; the appeal is granted to this extent 
only.  
 
New and material evidence has been received to reopen the claim 
of service connection for fungus of the back and buttocks; the 
appeal is granted to this extent only.

Entitlement to service connection for a gastrointestinal 
disorder, to include Barrett's esophagus and/or GERD, is denied.

Entitlement to service connection for diverticulosis is denied.

Entitlement to service connection for Hodgkin's disease with 
sequelae of swelling lymph nodes, tumors, skin rash, loss of 
appetite, bone pain, and sinus bradycardia is denied. 

Entitlement to service connection for multiple myeloma with low 
hemoglobin, anemia, fatigue, and stiff joints is denied. 

Entitlement to service connection for porphyria cutanea tarda 
with sequelae of abnormal iron metabolism, crusts, scabs, 
scarring, fever, and headaches is denied. 

Entitlement to a compensable rating for a bilateral hearing loss 
disability is denied. 
 
 
REMAND

The Board finds that the Veteran's claims for service connection 
for a skin condition, to include atopic dermatitis and/or 
chloracne, fungus of the back and buttocks, herpes, a disability 
of the back, a respiratory disorder, a traumatic brain injury, 
peripheral neuropathy of the bilateral lower and upper 
extremities, and his claim for a rating in excess of 30 percent 
for PTSD, must be remanded for further development.  

Under the Veterans Claims Assistance Act of 2000, VA has a duty 
to assist claimants in developing a claim for VA benefits.  See 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The duty to assist includes helping to obtain relevant 
public and private records identified by the Veteran.  See 
38 C.F.R. § 3.159(c)(2)(3) (2009).  Moreover, records generated 
by VA facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

In a July 2005 statement, the Veteran indicated that he was 
treated for a skin condition and for his scoliosis at Chicago VA 
Medical Center (VAMC) from 1981 to 2004.  While VA treatment 
records from the Chicago VAMC from November 2000 to May 2006 are 
in the claims file, as well as a few Chicago VAMC records from 
1989, there is no indication that the RO attempted to obtain the 
Veteran's Chicago VAMC records for the period from 1981 to 2000.  
In the July 2005 statement, the Veteran also identified treatment 
for a skin condition from 1971 to 1974 at the VAMC in San Juan, 
Puerto Rico and the VA outpatient clinic in Ponce, Puerto Rico 
from 1971.  There is no indication in the claims file that the RO 
attempted to obtain the Veteran's VA treatment records from the 
San Juan VAMC and the Ponce VA outpatient clinic for this period 
of time.  Finally, in the July 2005 statement as well as in a 
November 2009 statement and at the October 2009 hearing, the 
Veteran stated that he received treatment for PTSD and his skin 
conditions at the VA outpatient clinic in New Port Richey, 
Florida.  There is no indication in the claims file that the RO 
attempted to obtain these records.  On remand, the agency of 
original jurisdiction (AOJ) should make every effort to obtain 
the Veteran's VA treatment records discussed above.  All efforts 
to obtain these records must be documented and associated with 
the claims file.  If the AOJ is unable to obtain these records, 
the Veteran must be notified of this fact and a copy such 
notification associated with the claims file.  

As discussed above in the Introduction to this opinion, the 
Veteran submitted a January 2009 letter from his private 
physician, Dr. F.S.O., after the November 2007 statement of the 
case (SOC) was issued addressing the Veteran's claims for a skin 
condition, to include chloracne, and a respiratory disorder, 
among other claims.  The January 2009 letter states that the 
Veteran's exposure to herbicides such as Agent Orange while 
serving in Vietnam was the cause of his chloracne and respiratory 
problems.  This additional evidence is clearly relevant to these 
claims, and was not considered by the RO.  A waiver of initial RO 
consideration of this evidence is not of record.  See 38 C.F.R. 
§ 20.1304 (2009).  Without such a waiver, the Veteran's claims 
for a respiratory disorder and a skin condition, to include 
chloracne, must be returned to the agency of original 
jurisdiction (AOJ) for readjudication which takes into account 
this additional pertinent evidence.  See id.; see also Disabled 
American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003) 
(VA regulation allowing the Board to consider additional evidence 
without remanding case to the agency of original jurisdiction for 
initial consideration was invalid).

The Veteran's claim for a traumatic brain injury must also be 
remanded.  After the November 2008 SOC was issued, which 
addressed the Veteran's claim for a traumatic brain injury, among 
other claims, the Veteran also submitted a January 2009 private 
treatment record reflecting a diagnosis of post-concussion 
syndrome related to an injury in Vietnam.  The record also 
suggests that the Veteran's memory loss and headaches may be 
symptoms of post-concussion syndrome.  This evidence was not 
considered by the RO.  Thus, the Veteran's claim for a traumatic 
brain injury must be remanded so that the AOJ may consider this 
evidence in the first instance.  See id.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held 
that an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.  

The Board finds that a VA examination is warranted to determine 
the likelihood that the Veteran's claimed skin conditions, to 
include atopic dermatitis, chloracne, fungus, and/or herpes, the 
Veteran's respiratory disorder, and the Veteran's peripheral 
neuropathy of the bilateral lower and upper extremities are 
related to service, to include exposure to herbicides such as 
Agent Orange.  In this regard, private treatment records authored 
by Dr. F.S.O. dated in March 1971, October 1972, January 1973, 
May 1973, June 1973, and October 1974, among others dated around 
this time period, reflect treatment for and complaints of 
shortness of breath, burning feet, legs, and hands, and a rash 
similar to acne on the Veteran's face, back, and buttocks.  The 
Veteran is currently treated for a recurrent rash, herpes, 
shortness of breath, and peripheral neuropathy.  See, e.g., 
August 2006 VA treatment record; July 2008 VA treatment record; 
July 2007 private treatment record.  In the January 2009 letter, 
Dr. F.S.O. stated that the Veteran's chloracne, peripheral 
neuropathy of the bilateral lower and upper extremities, and 
respiratory disorder were caused by exposure to the chemicals 
present in herbicides such as Agent Orange.  Thus, the Board 
finds that the Veteran's current claimed disabilities may be 
related to service, to include the Veteran's exposure to 
herbicides while serving in Vietnam.  As such, VA examinations 
are warranted to assess the nature of the Veteran's skin 
conditions and to determine the likelihood that the Veteran's 
skin conditions, respiratory disorder, and peripheral neuropathy 
of the bilateral lower and upper extremities are related to 
service, to include exposure to herbicides such as Agent Orange. 

Finally, the Board notes that in February 2010 the Veteran 
requested another hearing before a Decision Review Officer (DRO) 
in connection with his service connection claims for herpes of 
the buttocks and peripheral neuropathy of the bilateral lower and 
upper extremities.  While the Veteran had an opportunity to 
present testimony regarding these claims at the October 2009 
Board hearing, the Veteran has not been afforded a DRO hearing 
with respect to these claims.  The Veteran should be sent a 
letter to clarify whether he still wishes a hearing with respect 
to these claims before a DRO.  A DRO hearing should then be 
scheduled if the Veteran responds in the affirmative.  The 
Veteran should not be scheduled for another Board hearing. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should make every effort to 
obtain the Veteran's VA treatment records 
from the following sources, which the Veteran 
states reflect treatment for his skin 
conditions, scoliosis, and PTSD: 

*	The Chicago VAMC dating from 1981 to 
2000;
*	 The VAMC in San Juan Puerto Rico and 
the VA outpatient clinic in Ponce, 
Puerto Rico from 1971 to 1974; and
*	The New Port Richey, Florida VA 
outpatient clinic dating back to at 
least 2004.

All efforts to obtain the Veteran's VA 
treatment records must be fully documented 
and associated with the claims file.  If the 
AOJ is unable to obtain these records, the 
Veteran must be notified of this fact and a 
copy of such notification associated with the 
claims file.

2.  The AOJ should consider the January 2009 
private treatment record reflecting a 
diagnosis of post-concussion syndrome related 
to an injury in Vietnam, as well as dementia 
and headaches.  After undertaking any other 
additional development that the AOJ deems 
warranted, the AOJ should readjudicate the 
Veteran's claim for a traumatic brain injury 
on the merits.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

3.  The AOJ should schedule the Veteran for a 
VA examination to determine the nature and 
etiology of his various claimed skin 
conditions, to include atopic dermatitis, 
chloracne, fungus, and herpes.  The entire 
claims file and a copy of this REMAND must be 
made available to the examiner prior to the 
examination.  The examiner must note in the 
examination report that the evidence in the 
claims file has been reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to the nature of the Veteran's 
skin conditions, either as manifested during 
the examination or as documented by the 
Veteran's VA and private treatment records.  
The examiner should also determine whether 
the Veteran has chloracne.  The examiner 
should then render an opinion as to whether 
it is at least as likely as not that the 
Veteran's skin conditions (i.e., to at least 
a 50:50 degree of probability) are a result 
of active military service, to include 
exposure to herbicides such as Agent Orange, 
or whether such a relationship is unlikely 
(i.e., less than a 50:50 degree of 
probability).  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.  
In this regard, the examiner should take into 
account the January 2009 letter from the 
Veteran's private physician, Dr. F.S.O, 
finding that the Veteran had chloracne 
related to inservice exposure to herbicides.  
The AOJ should ensure that an adequate 
rationale has been provided before returning 
this case to the Board. 

If the examiner is not able to provide an 
opinion without resorting to speculation, the 
examiner must state the reasons why such an 
opinion cannot be rendered.  In this regard, 
the examiner should state whether a 
definitive opinion cannot be provided because 
required information is missing or because 
current medical knowledge yields multiple 
possible etiologies with none more likely 
than not the cause of the claimed disability.  
The examiner should be as specific as 
possible. 

4.  The AOJ should schedule the Veteran for 
an examination to determine the nature of his 
respiratory disorder and the likelihood that 
it is related to service.  The entire claims 
file and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  The examiner must note in the 
examination report that the evidence in the 
claims file has been reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether the Veteran's 
respiratory disorder is at least as likely as 
not (i.e., to at least a 50:50 degree of 
probability) a result of active military 
service, to include exposure to herbicides 
such as Agent Orange, or whether such a 
relationship is unlikely (i.e., less than a 
50:50 degree of probability).  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.  
The AOJ should ensure that an adequate 
rationale has been provided before returning 
this case to the Board. 

If the examiner is not able to provide an 
opinion without resorting to speculation, the 
examiner must state the reasons why such an 
opinion cannot be rendered.  In this regard, 
the examiner should state whether a 
definitive opinion cannot be provided because 
required information is missing or because 
current medical knowledge yields multiple 
possible etiologies with none more likely 
than not the cause of the claimed disability.  
The examiner should be as specific as 
possible. 

5.  The AOJ should schedule the Veteran for 
an examination to determine based on a review 
of the medical records and an examination of 
the Veteran whether he has peripheral 
neuropathy of the bilateral lower and upper 
extremities and, if so, whether it is related 
to service.  The entire claims file and a 
copy of this REMAND must be made available to 
the examiner prior to the examination.  The 
examiner must note in the examination report 
that the evidence in the claims file has been 
reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether the Veteran has 
peripheral neuropathy of the bilateral lower 
and upper extremities and whether it is at 
least as likely as not (i.e., to at least a 
50:50 degree of probability) a result of 
active military service, to include exposure 
to herbicides such as Agent Orange, or 
whether such a relationship is unlikely 
(i.e., less than a 50:50 degree of 
probability).  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.  
The AOJ should ensure that an adequate 
rationale has been provided before returning 
this case to the Board. 

If the examiner is not able to provide an 
opinion without resorting to speculation, the 
examiner must state the reasons why such an 
opinion cannot be rendered.  In this regard, 
the examiner should state whether a 
definitive opinion cannot be provided because 
required information is missing or because 
current medical knowledge yields multiple 
possible etiologies with none more likely 
than not the cause of the claimed disability.  
The examiner should be as specific as 
possible. 

6.  The AOJ should send the Veteran a letter 
to clarify whether he still wishes a Decision 
Review Officer hearing with respect to his 
claims for herpes of the buttocks and 
peripheral neuropathy of the bilateral lower 
and upper extremities.  A DRO hearing should 
then be scheduled if the Veteran responds in 
the affirmative.  The Veteran should not be 
scheduled for another Board hearing. 

7.  After the above development is completed, 
and any additional development that may be 
warranted, the AOJ should readjudicate on the 
merits the Veteran's claims for service 
connection for a skin condition, to include 
atopic dermatitis and/or chloracne, fungus of 
the back and buttocks, herpes, a disability 
of the back, a respiratory disorder, a 
traumatic brain injury, peripheral neuropathy 
of the bilateral lower and upper extremities, 
and the claim for a disability rating in 
excess of 30 percent for PTSD.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


